On MotioN to Dismiss the Appeal
The opinion of the court was delivered by
Breaux, J.
One of the opponents, R. J. Searcy, moves to dismiss the appeal on the ground that this court is without jurisdiction ratione materise.
We do not think the motion should be sustained. The amount within the court’s control, to be distributed, is more than seven thousand dollars.
The creditors’ claims are within this court’s jurisdiction except one. The fund to be distributed is necessarily the test of jurisdiction; here the contest relates to the distribution of an entire fund.
The entire fund is claimed by creditors for amounts respectively within the lower limit of this court’s jurisdiction.
Jurisdiction vests, though one of the creditors claims an amount less than two thousand dollars out of the larger sum to be distributed. Renshaw vs. Stafford, 34 An. 1138; Meyer Weil vs. Levi, 40 An. 135.